Citation Nr: 1017488	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service 
connection for herpes simplex, and herpes zoster.

2.	Whether new and material 
evidence has been received to reopen a claim for service 
connection for a disability manifested by low back pain.

3.	Entitlement to service 
connection for a disability manifested by low back pain.

4.	Entitlement to an increased 
rating for chronic headaches, initially evaluated as 
noncompensable from July 18, 2003 to February 1, 2008, and as 
10 percent disabling since then. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 
2001.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
A May 2004 rating decision granted service connection and a 
noncompensable rating for chronic headaches. The Veteran 
appealed the initial assigned disability evaluation. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). A 
September 2005 decision denied a petition to reopen service 
connection for low back pain. Also, a December 2005 decision 
denied service connection for herpes simplex/zoster.

During pendency of the appeal, a July 2009 rating decision 
increased to 10 percent the evaluation for chronic headaches, 
effective February 2, 2008. Following this action, the claim 
for a still higher schedular rating remains on appeal. See 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).

In February 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge, a 
transcript of which is of record. At the hearing, he provided 
a waiver of RO initial consideration of additional evidence 
(comprised of VA and private outpatient treatment records) 
received since the RO last issued a Supplemental Statement of 
the Case (SSOC) in these matters in July 2009.                 
38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The Board is denying the claim for service connection for 
herpes simplex/zoster, but granting the petition to reopen 
service connection for low back pain. The issues of service 
connection for a low back disorder on the merits, and an 
increased rating for chronic headaches, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the Veteran if further action is required 
on his part. 


FINDINGS OF FACT

1.	The Veteran does not have a current disability 
consisting of herpes simplex or herpes zoster. 

2.	In its April 2001 rating decision, the RO denied the 
Veteran's original claim for service connection for low back 
pain. The Veteran did not commence an appeal of this 
decision.

3.	Since the April 2001 decision, additional evidence has 
been received which relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a disability manifested by low back pain.


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for 
herpes simplex, or herpes zoster. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.	The RO's April 2001 rating decision denying service 
connection for low back pain became final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R.            §§ 3.104(a), 
20.200, 20.202, 20.1103 (2009).
3.	New and material evidence has been received to reopen 
service connection for a disability manifested by low back 
pain. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has further held in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for a disability manifested by 
low back pain, and remanding the underlying claim on the 
merits for additional development. Consequently,               
a determination on whether the VCAA's duty to notify and 
assist provisions were satisfied as to his petition to reopen 
is unnecessary at this point pending further development and 
the readjudication of the claim. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

On the remaining issue being decided of service connection 
for herpes simplex/zoster, through June 2005 VCAA notice 
correspondence, the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A.          
§ 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to a 
January 2009 notice letter provided information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice preceded issuance of the December 2005 rating 
decision on appeal, and thereby met the standard for timely 
notice. 


The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs) and records of VA outpatient treatment, as 
well as arranging for him to undergo VA examination. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002). In support of his 
claim, the Veteran has provided private treatment records, 
and several personal statements. He testified at a Travel 
Board hearing before the undersigned. There is no indication 
of any further available evidence or information that has not 
already been obtained. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Service Connection

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

Service medical history includes a May 1995 clinical record 
which indicated erythematous areas on the bilateral neck. The 
assessment was of contact dermatitis.
A July 1995 clinical record indicates that the Veteran 
presented with a one-week history of shingles to the T4-5 
dermatome. There were erythematous areas noted at T-5 
dermatome with vesicular lesions grouped together. The 
assessment was of herpes zoster. In October 1996 the Veteran 
reported having bumps on the shaft of the penis. The 
assessment was in part herpes simplex virus. An April 1997 
report indicates again an assessment of genital herpes. There 
was no notation regarding herpes simplex or herpes zoster on 
the Veteran's September 2000 examination for purposes of 
separation.

The Veteran underwent a VA Compensation and Pension 
examination by a dermatologist in October 2005. At that time, 
he denied any history of ever having herpes zoster or herpes 
simplex on the lips. He stated he was treated for herpes 
genitalis while in service, and that it recurred once. He 
gave a history of papulovesicular lesions on the shaft of the 
penis, but without associated itching or pain. He further 
stated that he was given both oral and topical medications to 
treat this, of which he did not recall the names. The Veteran 
had not received any treatment for the same condition during 
the past 12-month period. On physical examination there were 
hypopigmented macules noted on the upper mid back involving 
five percent of body surface area, compatible with tinea 
versicolor.         There was no acne or chloracne, or 
scarring alopecia. The genitalia at the time of the 
examination did not show any lesions. The rest of the skin 
exam was normal. The diagnoses were tinea versicolor on the 
upper back; alopecia of the frontal scalp compatible with a 
male pattern baldness; no history of herpes zoster, and 
therefore no residuals; no history of herpes simplex; and 
history of herpes genitalis with a single recurrence. 

In view of the foregoing, service connection for herpes 
simplex and/or herpes zoster must be denied, in the absence 
of current evidence pointing to the existence of the 
disability claimed. While there are relevant treatment notes 
for both of the above conditions in service, an October 2005 
VA dermatological examination was absent any objective sign 
of herpes simplex or herpes zoster. The Veteran himself 
recalled a single episode of herpes simplex during service 
that recurred once, but had not manifested in the past 
several years. The extensive VA outpatient treatment record 
meanwhile does not allude to any sign or symptoms of the 
conditions claimed. Since an April 1997 in-service clinical 
report that noted a finding of herpes genitalis, which was a 
recurrence of the October 1996 episode, there is no 
indication that the Veteran has continued to have herpes 
simplex at any level of severity. Rather, the clear 
implication is that this condition effectively resolved.  
Similarly, there is no repeat appearance of what was once 
characterized as herpes zoster during service in a July 1995 
report. In summary, there is no evidence of any present 
disability in connection with this claim. 

The initial criterion to establish service connection is that 
there exist competent evidence of the current disability 
claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability."). See too 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). Given the absence of any existing disorder of 
or comparable to either herpes simplex or herpes zoster, the 
element of a current disability is not proven. Thus the 
Veteran's claim for service connection cannot be 
substantiated. 
The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson he cannot 
opine on the likely diagnosis of a claimed dermatological 
disorder, particularly given the absence of obvious 
symptomatology, as a matter not within the purview of lay 
observation. Rather, consistent medical evidence is required 
to establish this element of the claim under consideration.          
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for 
herpes simplex and herpes zoster must be denied. The 
preponderance of the evidence is against the claim,          
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. Gilbert v. Derwinski, 1 Vet. App. 49,   55 (1990).   

Petition to Reopen 

Through an April 2001 rating decision, the RO denied the 
Veteran's original claim for service connection for low back 
pain. Evidence considered in connection with that decision 
comprised the STRs, and an October 2000 VA medical 
examination. The RO observed that there were intermittent 
instances of treatment for low back pain during service. On 
more recent evaluation however, during the October 2000 VA 
examination, there was no pathology found to render a 
diagnosis. The RO concluded that there was no current 
disability shown, and denied the claim on this basis. The 
Veteran did not file a timely Notice of Disagreement (NOD) 
with this decision, and hence it became final and binding on 
the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).


For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Upon review of all additional evidence received since the RO 
issued its April 2001 decision, the Board finds that there is 
sufficient new evidence to reopen the claim, in that it tends 
to establish the previously deficient element of competent 
evidence of a current low back disability. 

The February 2009 report from Dr. S.R., with a private pain 
management clinic, offers a diagnostic assessment that 
incorporates conditions of lumbar facet dysfunction (as the 
primary diagnosis), lumbar intervertebral disc displacement, 
lumbar muscle spasms, and lumbar radiculopathy/radiculitis. 
The physician's evaluation of the Veteran has clearly 
disclosed some indication of an identifiable low back 
disability. No report showing the same was previously of 
record. There were isolated clinical records denoting "back 
pain," though no distinct pathology qualifying as a 
recognizable disability. The February 2009 physician's report 
provides the first such evidence of a definitive low back 
disorder. 

Consequently, the February 2009 physician's report 
constitutes both new and material evidence to reopen the 
previously denied claim. 38 C.F.R. § 3.156(a).    See Hickson 
v. West, 11 Vet. App. 374, 378 (1998). The claim for service 
connection for a disorder manifested by low back pain is thus 
reopened, and the disposition of the underlying claim is 
deferred pending the development being requested below.  

ORDER

Service connection for herpes simplex and herpes zoster is 
denied.

As new and material evidence has been received to reopen a 
claim for service connection for a disability manifested by 
low back pain, the appeal to this extent     is granted.


REMAND

The Board is remanding the claim for service connection for a 
disorder manifested by low back pain so that the RO may have 
the opportunity to reconsider this claim in the first 
instance. Further development action is warranted on this 
claim, and          as well on the increased rating claim for 
chronic headaches. 

The competent evidence with regard to the claimed low back 
disorder does not conclusively resolve whether there is any 
current pathology, and if so, whether that disability is one 
with a connection to the Veteran's service.

On review of the STRs, a February 1993 clinical record 
indicates the presence of low back pain over the preceding 
two weeks. There was full but guarded range of motion. The 
assessment was lower back pain. The following month, the 
Veteran reported having had intermittent low back pain since 
1988. The pain had worsened despite conservative treatment 
measures. The assessment was mechanical low back pain. 

On an April 2000 evaluation, the Veteran presented with upper 
back pain. He described an injury in which during a parachute 
landing fall he was dragged across the ground. There was 
spasm noted in the intrascapular region. The assessment was 
mid back strain due to a traumatic event. The report of the 
Veteran's September 2000 separation examination indicates in 
part chronic low back pain syndrome. 

On VA examination in October 2000 (one month status-post 
separation) there was found no pathology to render any 
clinical diagnosis. 

Thereafter, an October 2003 VA general medical examination 
indicated the presence of low back pain, if not diagnosing 
any causative disorder for the pain.

More recently, upon VA orthopedic examination in February 
2008, the VA examiner could not find any objective clinical 
evidence of pathology in the thoracolumbar spine. 

However, the February 2009 report from a private pain 
management clinic provides a diagnostic assessment that 
includes conditions of lumbar facet dysfunction           
(the primary diagnosis), lumbar intervertebral disc 
displacement, lumbar muscle spasms, and lumbar 
radiculopathy/radiculitis. 

In light of this newly obtained evidence from February 2009 
identifying objective impairment of the lumbar spine and 
lumbar region, the Board finds that another VA examination 
should be completed to evaluate the full extent of the 
Veteran's            low back disability. Included as part of 
this examination should be a forthcoming medical opinion 
regarding whether any diagnosed disability is etiologically 
related to an incident of the Veteran's military service. See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

It is further determined that on the claim for increased 
rating for chronic headaches, an updated VA medical 
examination is also required. The Veteran last underwent VA 
neurological examination in February 2008 in connection with 
this claim. Though the examination report offered some 
detailed findings, these were not directly responsive to the 
applicable rating criteria at 38 C.F.R. § 4.124a,  Diagnostic 
Code 8100. That criteria provides for the evaluation of 
migraine headaches based on the frequency and severity of 
prostrating attacks due to the headaches. A comprehensive 
examination in this regard is necessary.

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the diagnosis and likely etiology of a 
claimed low back disorder. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner first 
offer a comprehensive diagnosis of all 
current medical conditions deemed as 
involving the low back region. The 
examiner should then opine as to whether 
the diagnosed disability(ies) is/are at 
least as likely as not         (50 percent 
or greater probability) due to an incident 
of the Veteran's military service, to 
include based on the instances of 
documented treatment therein. The VA 
examiner should specifically note 
consideration of the February 2009 report 
from a pain management clinic in 
determining the appropriate current 
clinical diagnosis. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	Then schedule the Veteran for a VA 
neurological examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.          
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected chronic 
headaches, in accordance with          the 
rating criteria specified at 38 C.F.R. 
4.124a,        Diagnostic Code 8100. 

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims for service connection for a 
disorder manifested by low back pain, and 
increased rating for chronic headaches 
based upon all additional evidence 
received. If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to             
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


